Exhibit 10.7

AMENDED AND RESTATED

COMPENSATION PLAN FOR NON-EMPLOYEE DIRECTORS

This is the Compensation Plan (the “Plan”) for Non-Employee Directors (each a
“Non-Employee Director”) of Nektar Therapeutics (the “Company”). This Plan was
most recently amended and restated by the Board of Directors on February 6, 2013
and made effective as of January 1, 2013. The terms and conditions of the Plan
are described below:

 

  •  

An annual retainer of $30,000 for serving on the Board of Directors, payable in
equal quarterly installments (the “Annual Retainer”);

 

  •  

An additional annual retainer of $50,000 for serving as the Chair or Lead
Director of the Board of Directors, payable in quarterly installments;

 

  •  

An annual retainer of $20,000 for serving as the Chair of the Company’s Audit
Committee, payable in equal quarterly installments;

 

  •  

An annual retainer of $15,000 for serving as Chair of the Company’s Compensation
Committee, payable in equal quarterly installments;

 

  •  

An annual retainer of $10,000 for serving as Chair of the Company’s
Nominating/Governance Committee, payable in equal quarterly installments;

 

  •  

An annual retainer of $5,000 for serving as Chair of any other committee
established by the Board of Directors, payable in equal quarterly installments;

 

  •  

Each Non-Employee Director shall receive $2,000 for attending each in-person or
telephonic board meeting. Each Non-Employee Director shall receive $1,000 for
each in-person board meeting attended via conference telephone.

 

  •  

Each Non-Employee Director shall receive $1,750 for attending a each in person
or telephonic committee meeting. Each Non-Employee Director shall receive $875
for each in-person committee meeting attended via conference telephone.

 

-1-



--------------------------------------------------------------------------------

  •  

Each Non-Employee Director shall be reimbursed for customary expenses for
attending Board of Director, committee and stockholder meetings;

 

  •  

Upon initial appointment to the Board of Directors, each Non-Employee Director
shall be awarded equity compensation composed of stock options and/or restricted
stock units under the Company’s equity incentive plans. This initial appointment
equity compensation award will be based on one hundred and fifty percent
(150%) of the annual equity compensation grant, as determined annually by the
Board of Directors in consultation with its professional advisors. For purposes
of the foregoing, the value of stock options will be determined based on the
Black-Scholes valuation methodology and the value of restricted stock units will
be based on the value of the Company’s common stock on the grant date;

 

  •  

In September of each year, each Non-Employee Director shall be awarded equity
compensation composed of stock options and/or restricted stock units under the
Company’s equity incentive plans. This annual equity compensation award will be
based on a review of equity compensation for non-employee directors of
comparable companies as determined by the Board of Directors in consultation
with its professional advisors. For purposes of the foregoing, the value of
stock options will be determined based on the Black-Scholes valuation
methodology and the value of restricted stock units will be based on the value
of the Company’s common stock on the grant date. If any Non-Employee Director is
appointed following the annual grant of equity compensation, he or she will also
be entitled to a pro-rata portion of the most recent annual grant of equity
compensation awarded by the Board of Directors; and

 

  •  

Non-Employee Directors are also eligible for discretionary grants of options or
restricted stock units under the Company’s equity incentive plans.

Options granted to a Non-Employee Director for their annual service on the Board
of Directors shall vest monthly over a period of one year. Restricted stock unit
awards granted to a Non-Employee Director for their annual service shall vest
monthly over a period of one year. Options granted to a Non-Employee Director
for their initial appointment to the Board of Directors shall vest monthly over
a period of three years. Restricted stock unit awards granted to a Non-Employee
Director for their initial appointment shall vest monthly over a period of three
years. The exercise price of options granted to Non-Employee Directors shall be
equal to 100% of the fair market value of the Company’s common stock on the
grant date. Following completion of a Non-Employee Director’s service on the
Board of Directors, his or her stock options will remain exerciseable for a
period of eighteen months. The term of options granted to a Non-

 

-2-



--------------------------------------------------------------------------------

Employee Director is eight years. All restricted stock units that are awarded
under this Plan may only be delivered to the non-employee director upon either
the earlier of (i) the completion of the entire vesting period to which the
restricted stock unit award relates, or (ii) the termination of the Non-Employee
Director’s service, and in no event at any earlier date or upon the election or
request of a Non-Employee Director at any other alternative date. In the event
of a change of control, the vesting of each option or restricted stock unit
award shall accelerate in full as of the closing of such transaction.

Ownership Guidelines

The Board of Directors of the Company believes that Non-Employee Directors
should own and hold common stock of the Company to further align their interests
and actions with the interests of the Company’s stockholders.

Non-Employee Directors of the Company should own shares of Nektar’s common stock
equivalent to at least three times the value of the Annual Retainer. The minimum
stock ownership level should be achieved by each Non-Employee Director by
January 1, 2015 or within five years of his or her first appointment to the
Board of Directors. Any change in the value of the stock (such as a stock split,
stock dividend, recapitalization, etc.) will not affect the amount of stock
Non-Employee Directors must hold. Once achieved, ownership of the guideline
amount should be maintained as long as the Non-Employee Director retains his or
her seat on the Board.

Stock that counts towards satisfaction of these guidelines include:

 

  •  

Stock purchased on the open market;

 

  •  

Stock obtained through stock option exercises;

 

  •  

Stock issued pursuant to the vesting of restricted stock units;

 

  •  

Stock beneficially owned in a trust, by a spouse and/or children; and

 

  •  

Other equity vehicles such as deferred stock units that may be implemented from
time to time.

These ownership guidelines are non-binding. There may be rare instances where
these guidelines would place a severe hardship on a Non-Employee Director. In
these cases, the Board will make the final decision as to developing an
alternative stock ownership guideline for a Non-Employee Director that reflects
the intention of these guidelines and his or her personal circumstances.

 

-3-